              IN THE UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF MISSOURI
                       WESTERN DIVISION

JAMES ATTAWAY, et al.,        )
                              )
                  Plaintiffs, )
                              )
        vs.                   )          Case No. 19-00032-CV-W-HFS
                              )
JENNIFER TIDBALL,             )
                              )
                  Defendant. )

                         JOINT STATUS REPORT

      As directed by the Court, the parties submit this Joint Status Report.

      The parties have executed a settlement agreement in this matter. The

settlement’s terms include a payment to resolve Plaintiffs’ attorneys’ fee claim.

The parties will be filing a Stipulation of Prejudicial Dismissal within 14 days

after Plaintiffs’ counsel has received the payment.



                                     Respectfully submitted,

                                     ERIC SCHMITT
                                     Attorney General

                                      /s/ Emily A. Dodge
                                     EMILY A. DODGE
                                     Mo. Bar No. 53914
                                     Assistant Attorney General
                                     P.O. Box 899
                                     Jefferson City, Missouri 65102
                                     (573) 751-7344 (phone)
                                     (573) 751-9456 (facsimile)



        Case 4:19-cv-00032-HFS Document 29 Filed 03/31/21 Page 1 of 2
                           emily.dodge@ago.mo.gov

                           ATTORNEY FOR DEFENDANT

                           /s/ David G. Sigale
                           David G. Sigale (Atty. ID# 6238103)
                           LAW FIRM OF DAVID G. SIGALE, P.C.
                           430 West Roosevelt Road
                           Wheaton, IL 60187
                           Tel: 630.452.4547
                           Fax: 630.596.4445
                           dsigale@sigalelaw.com
                           Admitted Pro hac vice
                           One of the Attorneys for Plaintiffs




                             2
Case 4:19-cv-00032-HFS Document 29 Filed 03/31/21 Page 2 of 2
